     Case 1:19-cv-01054-NONE-BAM Document 30 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    REBIO RONNIE TOWNSEND,                              Case No. 1:19-cv-01054-NONE-BAM (PC)
 8                        Plaintiff,                      ORDER FOR PLAINTIFF TO RESPOND TO
                                                          DEFENDANTS’ MOTIONS TO DISMISS
 9            v.
                                                          (ECF Nos. 21, 26)
10    HEMELA, et al.,
                                                          TWENTY-ONE (21) DAY DEADLINE
11                        Defendants.
12

13          Plaintiff Rebio Ronnie Townsend (“Plaintiff”) is a civil detainee proceeding pro se and in

14   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is being detained

15   pursuant to California’s Mentally Disordered Offender (“MDO”) law, California Penal Code

16   §§ 2970, et seq. Individuals detained under the MDO law are considered civil detainees and are

17   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

18   1136, 1140 (9th Cir. 2000). This action proceeds against Defendants Hemela, Kilcrease, and Gill

19   for the claim that the manner by which Plaintiff’s forced medication has been carried out is in

20   violation of the Fourteenth Amendment.

21          On May 26, 2020, Defendant Gill filed a motion to dismiss on the ground that Plaintiff

22   has acquired more than three “strikes” under 28 U.S.C. § 1915(g), and cannot plead that he is

23   under imminent danger of serious physical injury. (ECF Nos. 21–24.) On July 2, 2020,

24   Defendant Kilcrease filed a motion to dismiss on the same basis, as well as on the grounds that

25   Plaintiff’s complaint fails to state a claim for relief, Defendant Kilcrease is entitled to qualified

26   immunity, and the complaint should be dismissed under the doctrine of collateral estoppel or res

27   judicata. (ECF No. 26.) Plaintiff’s opposition to Defendant Gill’s motion to dismiss was due on

28   or before June 19, 2020, and Plaintiff’s opposition to Defendant Kilcrease’s motion to dismiss
                                                         1
     Case 1:19-cv-01054-NONE-BAM Document 30 Filed 09/03/20 Page 2 of 2

 1   was due on or before July 27, 2020. To date, Plaintiff has not filed an opposition to either motion

 2   to dismiss.

 3          On September 1, 2020, Plaintiff submitted a notice of change of address indicating that he

 4   had been transferred from Coalinga State Hospital in early August. (ECF No. 29.) The notice

 5   contains various arguments and allegations that are not relevant to the instant action, and the

 6   Court finds no indication that Plaintiff intends to respond to the pending motions to dismiss. (Id.)

 7   Defendants have not yet had an opportunity to respond to the motion, but the Court finds a

 8   response unnecessary.

 9          Upon review of Plaintiff’s filing, the Court finds it appropriate to grant Plaintiff one final

10   opportunity to file an opposition or statement of non-opposition to Defendants’ motions to

11   dismiss. The Court further finds that Defendants will not be prejudiced by the brief extension

12   granted here.

13          Accordingly, it is HEREBY ORDERED that:

14      1. Plaintiff’s opposition or statement of non-opposition to Defendant Gill’s motion to

15          dismiss, (ECF Nos. 21–24), is due within twenty-one (21) days from the date of service

16          of this order;

17      2. Plaintiff’s opposition or statement of non-opposition to Defendant Kilcrease’s motion to

18          dismiss, (ECF No. 26), is due within twenty-one (21) days from the date of service of this

19          order;

20      3. Defendants’ replies, if any, shall be filed within seven (7) days from the date of filing of
21          Plaintiff’s opposition; and

22      4. If Plaintiff fails to comply with this order, the Court will consider Defendants’

23          motions to dismiss unopposed.

24
     IT IS SO ORDERED.
25

26      Dated:       September 3, 2020                         /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
